                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

JANICE OUHRABKA,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §      Civil Action No. ____________
                                                  §
EXELTIS USA, INC. and MARC                        §
BEARDSLEE                                         §
                                                  §
       Defendants.                                §

                                           COMPLAINT

       Plaintiff, complaining of Defendants Exeltis USA, Inc. (“Exeltis”) and Marc Beardslee

(“Beardslee”), would show as follows:

                                               Parties

       1.      Plaintiff is an individual citizen of Texas resident in this District.

       2.      Exeltis is a corporation and may be served with summons by personal service or

certified mail through its registered agent for service of process in Texas, Corporation Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701. Beardslee is an individual who

may be served with summons by personal service or certified mail at Exceltis’ principal place of

business at 180 Park Avenue, Suite 101, Florham Park, New Jersey 07932 or at his residence at

25 Lauren Lane, Sussex, New Jersey 07461.

                                                 Jurisdiction

       3.      This Court has federal question jurisdiction over this action under 28 U.S.C.

§1331 based on Plaintiff’s claims of discrimination and retaliation under Title VII of the Civil

Rights Act of 1964. This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over




COMPLAINT – Page 1
Plaintiff’s claim under Texas common-law and will have supplemental jurisdiction under 28

U.S.C. § 1367 over Plaintiff’s claims under the Texas Labor Code.

                                                  Venue

        4.      Venue is proper in that the acts and omissions of Exeltis and Beardslee, or the

effects of unlawful conduct of Exeltis and Beardslee, giving rise to Plaintiff’s claims, occurred

within this District.

                                               Facts

        5.      Exeltis is the United States subsidiary of a Spanish corporation engaged in the

sale of pharmaceutical products. Plaintiff, age 65, was employed by Exeltis as a regional sales

manager between June 2016 and July 2019. During her employment, Plaintiff performed well,

receiving merit increases and being even separate awards for Manager of the Year and

President’s Club Winner in 2017 and 2018.

        6.      During a portion of her employment, Plaintiff was one of a minority of three

female regional sales managers of Exeltis, out of six total regional sales managers, within the

United States. However, for a substantial period of her employment, and at the time of the

termination of her employment, Plaintiff was the only regional female sales manager of Exeltis

within the United States after the two other regional female managers resigned under less than

strictly voluntary circumstances.

        7.      During her entire employment, Plaintiff along with numerous other female

employees of Exeltis, including the other female regional sales managers, and multiple sales

representatives subordinate to regional sales managers, mostly female, were subjected to sex

discrimination by Beardslee. The sex discrimination included sexual harassment and sexual

stereotyping and disparate, more adverse treatment of, Beardslee’s female subordinates than his



COMPLAINT – Page 2
male subordinates and disparate, more adverse treatment of, female sales representatives by

comparison with male sales representatives. Also, after the termination of employment of the

two female regional sales managers other than Plaintiff, Beardslee criticized the trustworthiness

of at least one of them, Sheryl Clark, on account of her having claimed sex discrimination by

him.

       8.      The multiple varieties of sex discrimination practiced by Beardslee included

sexual harassment in the form of statements of prurient interest in female sales representatives.

These statements included, but were not limited to, statements of Beardslee expressing, at a

national sales meeting, that he had a desire to get naked with a female sales representative, and

soliciting, in a telephone call, a personal (and thereby potentially sexual) relationship with

another married female sales representative. Additional sexually harassing conduct by Beardslee

relating to female sales representatives included his obsessive focus upon one particular female

sales representative, Mallory Tucker (“Tucker”), noted by at least two other regional sales

managers and other sales representatives, a remark by Beardslee to a female sales manager,

Jessica Brooks, that, if she was not married, he would “go after” her, and remarks by Beardslee,

witnessed by Maggie Kapp, a female sales representative, to Tucker and Natalie Trien (“Trien”),

another female sales representative, asking the salacious questions “what turns ou on?” and

“what are your vices?”

       9.      The multiple incidents of disparate treatment by Beardslee of female subordinates

as compared to male subordinates, at both the regional sales manager level and the sales

representative level, included conduct and statements of the kind described in paragraph 8 and

other offensive conduct and statements of kinds not made to male employees of Exeltis,

including personal questioning of female sales representatives with no obvious work-related



COMPLAINT – Page 3
purpose, leading multiple female sales representatives and the two other female regional sales

managers to seek to leave the employment of Exeltis on account of such conduct and statements.

No male employees of Exeltis at the level of either regional sales manager or sales representative

made complaints about Beardslee or similarly sought to leave Exeltis on account of statements of

the kind described in paragraph 8 or other offensive statements not made to male employees of

Exeltis. Also, Beardslee sought to befriend several female sales representatives, not limited to

Jessica Brooks, on social media, but did not engage in similar conduct with respect to male sales

representatives.

       10.     The multiple incidents of disparate treatment by Beardslee of female subordinates

as compared to male subordinates, at both the regional sales manager level and the sales

representative level, also included favoritism for male sales manager peers of Plaintiff. In 2016,

female regional sales manager Sylvia Colón had the best performance as a United States regional

sales manager, but Bill Evans, another United States regional sales manager, was given the

Manager of the Year award. In 2017, the two top performing regional sales managers, one of

whom was Plaintiff, were both females, and they were, in light of their performance, promoted to

senior regional sales manager, but, unlike two male sales managers also contemporaneously

promoted to the same position, even though not within the top two, did not receive promotion-

related raises. Also, after a management meeting at New Jersey headquarters in May 2019, in

connection with consideration of a new assistant manager program, Plaintiff was subjected to

questioning by Beardslee whether she was “happy” with the program after she simply expressed

misgivings about it based on an experience at another employer even while male regional sales

managers who similarly expressed concerns were not similarly chastised.




COMPLAINT – Page 4
        11.    The multiple incidents of disparate treatment by Beardslee of female subordinates

as compared to male subordinates, at both the regional sales manager level and the sales

representative level, also included other disparate treatment of Plaintiff by comparison with male

regional sales managers. Among other things, after Plaintiff hired a particular sales

representative, Beardslee confessed to her that he had withheld from her information about the

individual having had food stamp fraud charges made against her. Plaintiff did not similarly omit

to provide important information to male regional sales managers.

        12.    Female sales representatives and female regional sales managers of Exeltis,

including Plaintiff, complained to Beardslee or Nicoelle Jolly (“Jolly”), director of human

resources of Exeltis, about some or all of the conduct of Beardslee referred to in paragraphs 8, 9,

10 and 11. Plaintiff specifically complained to Jolly of the sexual harassment of Tucker and

Trien, and complained to Beardslee of his sexually stereotyping of her, which Beardslee actually

characterized as a complaint of sexual harassment by Plaintiff, but no action prior to the

termination of Plaintiff was taken to arrest Beardslee’s pattern of sexually harassing and

otherwise sexually discriminatory conduct. Beardslee was actually promoted to vice-president of

sales from national sales director prior to Plaintiff’s termination. After Plaintiff was terminated,

moreover, Beardslee did not hire any new female subordinates as regional sales managers, but

hired a male as a regional sales manager, making the all-male total of regional sales managers six

when he did so. After Plaintiff’s termination, females given positions above the level of sales

representative were made assistant managers only and Beardslee was not responsible even for

that.




COMPLAINT – Page 5
       13.     After Plaintiff complained to Jolly about sexually discriminatory conduct of

Beardslee and complained to Beardslee about sexual stereotyping by him, Jolly reprimanded

Plaintiff in connection with an email sent by one of her subordinates to Jolly despite an open-

door policy at Exeltis for all employees and the consequent inability of Plaintiff to prevent a

communication to Jolly from being made by that subordinate.

       14.     During a President Club’s meeting in Spain in May 2019, Beardslee, in the

presence of Jolly, Salustiano Perez, Exeltis’s chief executive officer, and many other United

States and overseas regional sales managers and sales representatives and spouses, stated that on

occasion he felt the urge to deal with Plaintiff by “hopping on a plane to Texas with a concealed

handgun license.” The statement was defamatory of Plaintiff in suggesting that she was

justifiably threatened with being shot and killed, or both.

       15.     On July 24, 2019, Plaintiff was favorably evaluated by Beardslee in a quarterly

human resources assessment, and Beardslee reiterated his complimentary evaluation of

Plaintiff’s performance in a follow-up email.

       16.     By letter dated July 29, 2019, Plaintiff’s employment was terminated effective

July 31, 2019. The reasons given for the termination of Plaintiff were pretextual. In all events,

Plaintiff’s sex was a motivating factor in her termination and her complaints of unlawful conduct

by Beardslee against herself and other female employees of Exeltis also led to her termination.

       17.     Plaintiff, as a consequence of her termination, has suffered economic damages in

the form of lost compensation and benefits.

       18.     Plaintiff, as a consequence of her termination, has suffered compensatory

damages in the form of emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life and other non-pecuniary damages.



COMPLAINT – Page 6
                                              Claims

         19.   For cause of action, Plaintiff would show that she was subjected to sex

discrimination and retaliation in violation of the Civil Rights Act of 1964. Plaintiff is accordingly

entitled to recover from Exeltis her actual damages, compensatory damages, punitive damages,

attorney’s fees, prejudgment interest and costs of court.

         20.   For cause of action, subject to the passage of 180 days from the filing by Plaintiff

of a charge and amended charge of discrimination on October 2, 2019 and October 3, 2019

asserting claims of discrimination and retaliation under the Texas Labor Code, or issuance by the

Texas Workforce Commission of a notice of right to file civil action with respect to such claims,

Plaintiff would show that she was subjected to discrimination and retaliation in violation of the

Texas Labor Code. Plaintiff is accordingly entitled to recover from Exeltis her actual damages,

compensatory damages, punitive damages, attorney’s fees, prejudgment interest and costs of

court.

         21.   For cause of action, Plaintiff would show that she was subjected to slander per se

by Beardslee. Plaintiff is accordingly entitled to recover from Beardslee and Exeltis her actual

damages, including compensatory damages, punitive damages, prejudgment interest and costs of

court.

         22.   Plaintiff demands a jury.




COMPLAINT – Page 7
     WHEREFORE, Plaintiff prays for all relief to which she is entitled.

                                                 Respectfully submitted,


                                                 /s/ Robert E. Goodman, Jr.
                                                 Robert E. Goodman, Jr.
                                                 State Bar No. 08158100
                                                 reg@kilgorelaw.com
                                                 Kilgore & Kilgore, PLLC
                                                 3109 Carlisle Street
                                                 Dallas, Texas 75204
                                                 (214) 379-0823
                                                 (214) 379-0840 (telecopy)

                                                 COUNSEL FOR PLAINTIFF




COMPLAINT – Page 8
